   Case 19-10214 Doc             356 Filed 01/28/20 Entered               01/28/20 17:21:42
                Desc            Main Document            Page              1 of 6



                         UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF VERMONT



                                             )
In re:                                       )       Chapter 7
                                             )       Case No. 19-10214
HERMITAGE INN REAL ESTATE                    )       (Jointly Administered)
HOLDING COMPANY, LLC                         )
                                             )
                                             )
                      Debtor.                )
                                             )
                                             )
In re:                                       )       Chapter 7
                                             )       Case No. 19-10521
HERMITAGE INN LLC                            )
                                             )
                      Debtor.                )
                                             )


    OBJECTION OF HERMITAGE CLUB MEMBER GROUP, INC. TO TRUSTEE’S
     MOTION TO APPROVE BID PROCEDURES AND JOINDER TO LIMITED
            OBJECTION OF AD HOC COMMITTEE OF MEMBERS

         Hermitage Club Member Group, Inc., a Delaware corporation (the “Member Group”),

respectfully submits the following objection (the “Objection”) to the Motions (the “Motions”)

[Docket Nos. 324 and 325] of Raymond J. Obuchowski, as Chapter 7 Trustee (the “Trustee”) of

the bankruptcy estates of Hermitage Inn Real Estate Holding Company, LLC (“HIREHC”) and

Hermitage Club, LLC (the “Old Club” and collectively with HIREHC, the “Debtors”), for orders

approving, among other things, bidding procedures and break-up fees for the Trustee’s proposed

sales of (a) certain real estate and other assets in Lot 1; (b) that certain Dopplemayr Barnstormer

Chair Lift and other assets in Lot 2; and (c) Lots 1 and 2 combined in Lot 3. The Member Group

further joins in, and supports, the Limited Objection to the Motions [Docket No. 347] filed by the




51197668.2
  Case 19-10214 Doc              356 Filed 01/28/20 Entered                  01/28/20 17:21:42
               Desc             Main Document            Page                 2 of 6


Ad Hoc Committee of Members of HIREHC and the Old Club. In support of its Objection to the

Motions, the Member Group states as follows:

       1.      The Member Group comprises a group of shareholders, led by a board of directors,

all of whom are former members of the Old Club and are, therefore, creditors or potential creditors

of the Debtors. The Member Group was formed for the sole and express purpose of acquiring the

Debtors’ assets that are being sold under Lot 3. As is self-evident from the Member Group’s

structure, all of the Member Group’s constituents have a deep and abiding commitment to and

affection for the ski resort, golf course, and other facilities owned and operated by the Debtors and

are dedicated to, following their planned acquisition of Lot 3, forming a New Club that will operate

the property successfully and enjoyably for all members over many years to come.

       2.      The Member Group is currently raising funds to support its purchase of Lot 3 and

provide future operating capital so that the New Club can run on a successful footing. Far from a

“pipe dream,” the Member Group is currently supported by 142 members, each of whom has

subscribed for a share with a purchase price of $50,000 ($7.1 million in aggregate funding). Also,

within the next two weeks the Member Group will close an additional financing to provide further

funding supporting its purchase of Lot 3 and future operating capital. While this additional

financing is being offered to all members, a core group of members has already committed to

backstop this financing, thereby providing certainty for the funding. Further evidence of its serious

interest in bidding for Lot 3 is its investment of resources in counsel, which is filing this Objection

on its behalf and will be traveling to attend the hearing on the Motions and represent the Member

Group’s interests. Finally, the Member Group has all required funds and is willing to provide

proof of sufficient funding to the Trustee or senior secured creditors on a confidential basis.




                                                  2
  Case 19-10214 Doc              356 Filed 01/28/20 Entered                 01/28/20 17:21:42
               Desc             Main Document            Page                3 of 6


       3.      However, certain provisions of the Motions present an unreasonable and

unnecessary barrier to the Member Group’s submission of a bid for Lot 3, to the detriment of the

Debtor’s creditors, the Member Group, and the integrity of the sale process generally.

Accordingly, the Member Group must object to the needlessly compressed and accelerated

schedule for the proposed sale, as well as the excessive break-up fee for Lot 1 that is over twice

the amount that is proper, according to legal standards for bankruptcy sales prevailing nationwide.

       4.      The Trustee filed the Motions on January 14, 2020. The Motions provided for an

objection deadline that was the bare minimum fourteen-day period allowed for any motion under

the Bankruptcy Rules, or January 28, 2020, with a hearing date for any objections scheduled on an

expedited basis for January 31, 2020. Of course, this ignores that fact that Bankruptcy Rule

2002(a)(2) requires at least 21 days’ notice of a bankruptcy sale. Thereafter, the Motions

contemplated a deadline of less than three weeks, or February 20, 2020 for the submission of

competing bids along with a host of other documentation and financial requirements to be a

Qualified Bidder. Finally, if any Qualified Bidders survived the daunting gauntlet presented in the

Motions, the Trustee proposed a final auction for February 25, 2020.

       5.      The proposed accelerated schedule for bidding, set forth in the Motions, is not only

unnecessary, but it presents an obstacle to bidding that will result in the Debtors’ estates receiving

a lower sale price on less favorable terms than they would under a more reasonable schedule. From

the Member Group’s perspective, the proposed accelerated schedule impedes their ability to

conduct due diligence on the Debtors’ wide-ranging properties and numerous liabilities, formulate

a proper Asset Purchase Agreement, and submit a bid that will dramatically simplify the Trustee’s

proposed sale structure.




                                                  3
  Case 19-10214 Doc              356 Filed 01/28/20 Entered                01/28/20 17:21:42
               Desc             Main Document            Page               4 of 6


       6.      Accordingly, the Member Group proposes that the Court allow it until February 20,

2020 to submit a proposed stalking horse Asset Purchase Agreement for Lot 3 that would provide

for a purchase price of not less than $8,250,000, with a 3% breakup fee (or $250,000), a deposit

of $520,000, and bidding increments of $200,000. Furthermore, the Member Group proposes that,

thereafter, competing bids for Lot 3 should be open for 25 more days, until March 16, 2020, and

that an auction among any Qualified Bidders for Lot 3 would be held as soon thereafter as the

Court’s schedule would allow.

       7.      Finally, the proposal in the Motions for paying the stalking horse bidder for Lot 1

a $350,000 break-up fee, which represents a whopping 8.75% of the proposed $4,000,000 purchase

price for Lot 1, is excessive, contrary to well-established law, and presents an additional and

unreasonable obstacle to competitive bidding for the Debtors’ assets. As the Court and all parties

are aware, throughout this country the standard break-up fee in a bankruptcy sale is approximately

3% of the proposed purchase price. See 3 Collier on Bankruptcy, ¶ 363.02 (16th ed. 2019) (“Courts

have adopted as a rule of thumb a limitation on a breakup or topping fee of about 3 percent of the

consideration the buyer will pay for the assets . . . .”). See also In re HMX Acquisition Corp., No.

12-14300 (ALG) (Bankr S.D.N.Y. Nov. 29, 2012) (approving a breakup fee of approximately 3%

of the purchase price); In re The Great Atlantic & Pacific Tea Company, Inc., No. 10-24549 (RDD)

(Bankr. S.D.N.Y. May 2, 2011) (approving a breakup fee of 2.5% of the purchase price); In re

BearingPoint, Inc., No. 09-10691 (REG) (Bankr. S.D.N.Y. Apr. 7, 2009) (approving a breakup fee

of approximately 3% of the purchase price); In re Silicon Graphics, Inc., No. 09- 11701 (MG)

(Bankr. S.D.N.Y. Apr. 3, 2009) (approving breakup fee of approximately 2.8% of the purchase

price); In re Steve & Barry’s Manhattan LLC, No. 08-12579 (ALG) (Bankr. S.D.N.Y. Aug. 5,

2008) (approving breakup fee of 2% of the purchase price).



                                                 4
  Case 19-10214 Doc             356 Filed 01/28/20 Entered                 01/28/20 17:21:42
               Desc            Main Document            Page                5 of 6


       8.      Because the current proposed bidding procedures include the excessive break-up

fee for Lot 1 as a component of the combined bid for Lot 3, that fee needlessly increases the amount

of the Qualified Bid for Lot 3 and discourages such a bid. The only possible purpose behind a

break-up fee that is completely incongruous with nationwide standards is to repel possible bidders,

protect the existing stalking horse, and thereby prevent the estate’s creditors from reaping the

financial benefits of competitive bidding. The break-up fee for Lot 1 should be no more than

$120,000, in conformity with nationwide standards.

       9.      The Member Group also joins in, and supports, the well-reasoned and persuasive

Limited Objection of the Ad Hoc Committee of Members of HIREHC and the Old Club, for the

reasons stated therein.

       WHEREFORE, the Member Group respectfully requests that the Court deny the Motions

and enter an Order granting them relief that will allow them to submit a competitive bid for the

purchase of Lot 3, consistent with their legal and factual arguments set forth above.




                           [Remainder of page left intentionally blank]




                                                 5
  Case 19-10214 Doc       356 Filed 01/28/20 Entered        01/28/20 17:21:42
               Desc      Main Document            Page       6 of 6



Date: January 28, 2020             /s/ Andrew C. Helman
                                   Andrew C. Helman
                                   MURRAY, PLUMB & MURRAY
                                   75 Pearl Street, P.O. Box 9785
                                   Portland, Maine 04104-5085
                                   (207) 773-5651


Date: January 28, 2020             /s/ Peter J. Haley_________________________
                                   Pro Hac Motion Pending
                                   Mass. Bar No. 543858
                                   Nelson Mullins Riley & Scarborough LLP
                                   One Post Office Square, 30th Floor
                                   Boston, MA 02109
                                   (617) 217-4714
                                   (617) 217-4750 (fax)
                                   peter.haley@nelsonmullins.com

                                   Counsel for Hermitage Club Member Group, Inc.




                                      6
